UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1331


LILIAN ANGUM TAH,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals


Submitted: July 13, 2021                                          Decided: July 28, 2021


Before AGEE, KEENAN, and RUSHING, Circuit Judges.


Denied in part, dismissed in part by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville, Maryland, for
Petitioner. Jeffrey Bossert Clark, Acting Assistant Attorney General, Carly McIntyre,
Assistant Director, Andrew Oliveira, Office of Immigration Litigation, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lilian Angum Tah, a native and citizen of Cameroon, petitions for review of an

order of the Board of Immigration Appeals (Board) denying her untimely motion to reopen.

We have reviewed the administrative record and Tah’s claims and conclude that the Board

did not abuse its discretion in denying the motion. See Mosere v. Mukasey, 552 F.3d 397,

400 (4th Cir. 2009). We therefore deny the petition for review in part for the reasons stated

by the Board. See In re Tah (B.I.A. Feb. 20, 2020). We lack jurisdiction to review Tah’s

challenge to the Board’s refusal to exercise its sua sponte authority to reopen her

proceedings. See Mosere, 552 F.3d at 400-01. Accordingly, we dismiss the petition for

review in part with respect to this claim. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                       DENIED IN PART,
                                                                     DISMISSED IN PART




                                             2